Shapiro, Acting P. J. (concurring).
I concur in the carefully considered opinion of Mr. Justice Mtjnder, but I should like to make it clear that in dismissing the petitions we have not reached or passed upon the petitioners’ contention that the lawless conduct of the investigators in this case is so offensive to the administration of justice and to prevailing standards of decent behavior that this prosecution should be barred.
"While I am in general agreement with the disapproval voiced by Judge Friendly in United States v. Archer (486 F. 2d 670) of the prosecutorial conduct of the Government (both State and Federal), the question of whether such conduct constituted government induced criminality (Sherman v. United States, 356 U. S. 369), or was otherwise of such a nature as to violate principles of fundamental fairness sufficient to preclude the prosecution of the petitioners (Rochin v. California, 342 U. S. 165), or whether the indictment should be dismissed in the interest of justice (iCPL 210.40), should be decided at the trial level on a full record containing all the essential facts showing the manner in which the events leading to the prosecution of the petitioners were planned and carried out. The determination *474of those questions cannot properly ibe made on an application for an order in the nature of prohibition.